Citation Nr: 9908894	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a left knee arthroscopic 
debridement and partial medial meniscectomy. 

2.  Entitlement to service connection for sickle cell trait 
or a chronic disability manifested by sickle cell trait.

3.  Entitlement to service connection for a chronic 
disability manifested by numbness of the hands and wrists of 
both upper extremities.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

According to the record, the veteran had more than 22 years 
of active military service and was released from such service 
effective November 1993.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In his informal hearing presentation of March 1999, the 
veteran's representative listed the following issues, in 
addition to the above four issues, as if they were, too, on 
appeal:  entitlement to service connection for chest pain, 
lower back condition, sinusitis and G6PD deficiency, and 
entitlement to increased ratings for degenerative changes of 
the cervical spine.  None of these issues is currently before 
the Board, as the veteran did not perfect their appeal but, 
instead, withdrew their appeal when he specifically said, in 
referring to each one of them in his Substantive Appeal of 
October 1994, that "no further action is required on this 
item at this time."

In his informal hearing presentation of March 1999, the 
veteran's representative also argued that the veteran is "a 
Gulf War veteran and has apparently applied, although not 
directly, under the Gulf War precedence" [sic].  It appears, 
however, that the veteran is not a Gulf War veteran.  In this 
regard, it is noted that the veteran has never directly 
claimed that he is, although he did seem to imply, in a July 
1997 statement, that he was a Gulf War veteran when he said 
that his medical problems were "closely related to the 
medical problems identified in Gulf War syndrome."  He also 
underwent a VA medical examination for Gulf War veterans in 
January 1996 and served during the Gulf War period which, 
according to the pertinent VA regulation, started on August 
2, 1990.  See, 38 C.F.R. § 3.2(i) (1998). 

Notwithstanding the above, for the VA Gulf War regulation 
(i.e., 38 C.F.R. § 3.317 (1998)) to be applied to a claim, or 
claims, for service connection, a veteran needs to have 
served during the Persian Gulf War in the Southwest Asia 
Theater of Operations, which includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea and the airspace above these locations.  See, 
38 C.F.R. § 3.317(d)(1), (2) (1998).  In the present case, 
the service medical records show no evidence that the veteran 
served, during the Gulf War period, in the Southwest Asia 
Theater of Operations, nor, as noted above, has the veteran 
ever claimed that he did.  The service medical records that 
were produced during the Gulf War Period all reflect that the 
veteran was stationed in Florida during that time.

Consequently, it appears that § 3.317 is not applicable to 
the three claims for service connection hereby on appeal.  
Nevertheless, these three claims are all being remanded in 
the present decision/remand for additional development, which 
will include verification of whether the veteran is in fact a 
Gulf War veteran.  If he is, further development, including 
the re-adjudication of the appealed claims for service 
connection under the VA regulation addressing claims for 
claimed Gulf War-related chronic diseases, will be required, 
as explained in the remand section.


FINDING OF FACT

It has not been shown that the service-connected left knee 
disability currently is productive of ankylosis, moderate or 
severe recurrent subluxation or lateral instability, 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain and effusion into the joint, limitation 
of flexion of the leg to 30 degrees or less, limitation of 
the extension of the leg to 15 degrees or more, nonunion or 
malunion of the tibia and fibula or traumatic arthritis 
involving two or more service-connected major joints or two 
or more minor joint groups, with occasional, incapacitating 
exacerbations.

CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for the residuals of a left knee arthroscopic 
debridement and partial medial meniscectomy have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003, 
5010 and 5256 through 5262 (1998).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a left knee arthroscopic 
debridement and partial medial meniscectomy:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1998)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for the arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating should 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 
5010 (1998).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a recent case, the United States Court of Appeals for 
Veterans Claims (the Court) clarified that its above holding 
of Francisco is not applicable to cases in which the veteran 
has expressed dissatisfaction with an initial rating assigned 
for a disability following an initial award of service 
connection for that disability.  The Court explained that, in 
this later type of cases, the evidence that was of record 
when the original rating was granted takes precedence over 
the recently-produced evidence and that, depending on the 
particular factual situation at hand, separate ratings might 
be warranted for separate periods of time, a practice known 
as "staged" ratings.  See, in this regard, Fenderson v. 
West, Jr., No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In the 
present case, the record shows that the veteran initiated his 
appeal of this issue by expressing his dissatisfaction with 
the initial rating that the RO assigned in its July 1994 
rating decision.  This appears to place the present case 
under the Fenderson umbrella.

Notwithstanding the above, the record further shows that, in 
a September 1998 rating decision, the RO granted the current 
10 percent rating, after having reviewed additional medical 
evidence that was produced in 1995, 1996 and 1998.  The grant 
of the 10 percent rating was made effective retroactively to 
December 1993, which was the effective date of the original 
(July 1994) grant of service connection.  The question of 
whether "staged" ratings are warranted in the present case 
still remains, to some extent, but the Board is of the 
opinion that a remand to ask the RO to consider such action 
is unnecessary, as the evidence now of record clearly shows, 
as will be explained in the following paragraphs, that a 
rating in excess of 20 percent has never been warranted.

The record shows that, when the RO granted service connection 
for the residuals of 
left knee arthroscopic debridement and partial medial 
meniscectomy, the disability was rated as noncompensable 
under the provisions of Diagnostic Code 5257 of the Schedule, 
which is the diagnostic code that addresses recurrent 
subluxation or lateral instability of the knee.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5257 (1998).  The 
zero percent evaluation was assigned pursuant to 38 C.F.R. 
§ 4.31, which provides for such a rating when the diagnostic 
code only provides for compensable ratings and the 
requirements for the minimum such rating are not met.

The record further shows that additional medical evidence 
that was produced after the July 1994 rating decision 
revealed evidence of arthritis in the left knee.  
Consequently, the RO granted the current 10 percent rating in 
its September 1998 rating decision under the provisions of 
Diagnostic Code 5010 of the Schedule (which is the diagnostic 
code that addresses traumatic arthritis and mandates that 
traumatic arthritis be rated under Diagnostic Code 5003), 
based on that evidence and the fact that the limitation of 
motion was not sufficient for a compensable rating under the 
pertinent diagnostic codes (5260 and 5261).  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5003, 5010, 5260 and 5261 
(1998).

A 10 percent rating is also warranted when there is 
impairment of the knee that is manifested by slight, 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); symptomatic residuals of the removal of a dislocated 
semilunar cartilage (Diagnostic Code 5259); limitation of the 
flexion of the leg to 45 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 10 degrees 
(Diagnostic Code 5261); impairment of the tibia and fibula 
manifested by their malunion, with slight knee or ankle 
disability (Diagnostic Code 5262); or acquired, traumatic 
genu recurvatum, with weakness and insecurity in weight-
bearing, objectively demonstrated (Diagnostic Code 5263).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5257, 5259, 5260, 
5261, 5262, 5263 (1998).

A 20 percent rating is warranted for an impairment of the 
knee that is manifested by moderate, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); dislocation of 
the semilunar cartilage accompanied by frequent episodes of 
"locking," pain and effusion into the joint (Diagnostic 
Code 5258); limitation of the flexion of the leg to 30 
degrees (Diagnostic Code 5260); limitation of the extension 
of the leg to 15 degrees (Diagnostic Code 5261); and 
impairment of the tibia and fibula that is manifested by 
their malunion, with moderate knee or ankle disability 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261, 5262 (1998).  It is also warranted, 
as noted earlier, if there is X-Ray evidence of the arthritic 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
but only when there is no evidence of limitation of motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1998).

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees (Diagnostic Code 5256); impairment 
of the knee manifested by severe, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of the 
flexion of the leg to 15 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their malunion, with marked knee 
or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (1998).

A 40 percent rating would be warranted for ankylosis of the 
knee, in flexion between 10 and 20 degrees (Diagnostic Code 
5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their nonunion, with loose 
motion, requiring brace (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5261, 5262 (1998).

Finally, a 50 percent rating would be warranted for ankylosis 
of the knee, in flexion between 20 and 45 degrees (Diagnostic 
Code 5256); and for limitation of the extension of the leg to 
45 degrees (Diagnostic Code 5261); while a 60 percent maximum 
rating would be warranted for extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256 and 5261 (1998).

According to the report of the March 1994 VA general medical 
examination, the veteran said that he had arthroscopic 
surgery in 1991, during service, and that, at the present 
time, the only handicap of the knee occurred when he was 
lifting weights, "as much as 60 to 100 pounds," when the 
knee would become painful and swollen.  On examination, both 
knees had what was deemed as a normal range of motion 
(flexion to 100 degrees and extension to 180 degrees), there 
was no laxity of the collateral ligaments and there was no 
fluid.  No diagnosis pertinent to the left knee was listed.

A partially legible private medical record dated in May 1994 
reveals a tentative diagnosis of acute left knee sprain, 
after the veteran felt a "pop" in his left knee, associated 
with pain, while working.  At the time of the examination, 
however, the pain and joint effusion had already resolved, 
the collateral cruciate ligaments appeared intact and a 
McMurray's test was normal.

The partially legible report of a VA general medical 
examination of January 1996 reveals complaints of daily left 
knee pain and objective findings and an impression of left 
knee atrophy secondary to a torn meniscus in 1991 and 
arthroscopic surgery.

According to a June 1998 VA radiology diagnostic report, X-
rays of the left knee revealed perhaps a slight narrowing of 
the medial compartment with small marginal tibial osteophytes 
at the margin, some small marginal osteophytes on the 
superior and inferior margin of the patella and bone texture 
and structure that were otherwise normal.  The impression was 
listed as "[s]ome degenerative changes of mild severity in 
the left knee."

The report of a VA orthopedic ("joints") examination that 
was conducted in June 1998 reveals complaints of recurrent 
episodes of left knee pain worsened by activities such as 
prolonged periods of weight bearing and pain when squatting 
and when going up and down a lot of stairs and steps.  The 
pain also increased and included stiffness after prolonged 
sitting, driving, or riding in a vehicle for extended 
periods, and there was also occasional swelling and giving 
way of the knee.  The veteran also said that he was employed 
as a grounds shop foreman and that he could pretty much 
modify his activity as needed.

According to the above report, the veteran walked about the 
room with an unremarkable gait pattern, the left knee lacked 
five degrees from terminal extension and had 135 degrees of 
flexion and there was mild pain on motion, particularly near 
full flexion, as well as slight crepitation on range of 
motion testing.  There was tenderness to palpation about the 
patellofemoral joint and a slightly positive Lachman and 
anterior drawer sign.  The collateral ligaments were stable 
and the veteran was able to heel and toe walk and rise again.  
The quadriceps measured 47 and 45 cm. on the right and left, 
respectively.  The impression was listed as status post 
arthroscopy of the left knee, with probable mild, anterior 
cruciate ligament insufficiency.

The above report also reveals the examiner's opinion 
regarding the veteran's left knee's functional loss due to 
pain, weakness, etc., as required in the above cited 
provisions of 38 C.F.R. § 4.40 and 4.45, and as discussed by 
the Court in DeLuca: 

As far as the DeLuca provisions, pain on 
motion is noted in the examination 
report.  No weakness is noted.  I think 
pain could further limit functional 
ability during flare ups or with increase 
use of the neck or knee, however, it is 
not feasible to attempt to express this 
in terms of additional limitation of 
motion as this cannot be determined with 
any degree of medical certainty.

As shown above, the schedular criteria for a rating in excess 
of 10 percent for the service-connected left knee disability 
have not been met, as it has not been demonstrated that there 
is evidence of ankylosis, moderate or severe recurrent 
subluxation or lateral instability, dislocation of the 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint, limitation of flexion of 
the leg to 30 degrees or less, limitation of the extension of 
the leg to 15 degrees or more, or nonunion or malunion of the 
tibia and fibula, as would be required for ratings exceeding 
10 percent under the provisions of Diagnostic Codes 5256 
through 5262 of the Schedule.

A 20 percent rating is not warranted either under the 
provisions of Diagnostic Code 5003 because it has not been 
shown that the arthritis in this case involves two or more 
service-connected major joints or two or more minor joint 
groups and that such involvement is accompanied by 
occasional, incapacitating exacerbations.

The Board has, of course, taken into consideration the 
veteran's complaints of daily pain and weakness, attributable 
to the service-connected left knee disability, but it is 
felt, based on the medical evidence of record, that the 
minimal degree of functional loss or impairment due to pain, 
weakness, etc., that is currently produced by the service-
connected disability is already accounted for in the rating 
of 10 percent that is currently in effect.

In view of the above, the Board has no other recourse but to 
conclude that the schedular criteria for a rating exceeding 
10 percent for the service-connected left knee disability 
have not been met and that the preponderance of the evidence 
is against the appealed claim for an increased rating.  The 
claim has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action in that regard.


ORDER

A disability evaluation in excess of 10 percent for the 
service-connected residuals of a left knee arthroscopic 
debridement and partial medial meniscectomy is denied.


REMAND OF THE REMAINING THREE ISSUES

The veteran contends that he is entitled to be service-
connected for chronic disabilities manifested by sickle cell 
trait, numbness of the hands and wrists of both upper 
extremities and gastroesophageal reflux disease, as he 
believes that these disabilities all had their onset during 
service and are currently manifested.  He has also taken 
issue with the RO's findings to the effect that, "on VA 
examination, the veteran had no complaints," by explaining 
that he was not aware that he was supposed to complain about 
every one of the issues that he listed in his original 
application for VA benefits and that the examiner(s) only 
asked questions about, and examined, half of the issues that 
he listed on such application for VA benefits, which he 
submitted in February 1994.  

The veteran also has stated that he believed that his service 
medical records alone were supposed to provide the detailed 
information that was necessary for his claims for service 
connection to be favorably resolved.

After a review of the evidentiary record, the Board finds 
that additional development of the three last issues listed 
on the first page of the present decision/remand is 
necessary, as explained below.

Second Issue
Entitlement to service connection for sickle cell trait or
a chronic disability manifested by sickle cell trait:

The record shows that sickle cell trait was first diagnosed 
in January and February 1994.  It is not clear whether, at 
that time, the veteran was still on active duty, particularly 
because the RO's verification of his period, or periods, of 
active duty is not in the record.  This needs to be clarified 
before further consideration and review of this issue of 
service connection is undertaken.

Additionally, the Board notes that the January and February 
1994 diagnoses of sickle cell trait were apparently confirmed 
in the three VA medical examinations that were conducted 
after service.  It is not clear, however, whether there are 
current pathological findings directly attributable to the 
diagnosed sickle cell trait, in which case, this could be a 
ratable disability (see, in this regard, 38 C.F.R. § 4.118, 
Part 4, Note to Diagnostic Code 7714 (1998)), as long, of 
course, as it were found that it had its onset during service 
or that it was causally related to service.  It is not clear 
either whether the mild anemia of the hypochromic and 
microcytic types, that was diagnosed on a VA general medical 
examination of June 1998 is causally related to service, and 
this also needs clarification.  An examination by a VA 
specialist in the hemic and lymphatic systems is thus needed 
to clarify these questions.

Third Issue
Entitlement to service connection for a chronic disability 
manifested by numbness of the hands and wrists of both upper 
extremities:

The service medical records reveal several instances of 
complaints of pain, numbness and tingling in both arms, as 
well as a September 1993 assessment of bilateral carpal 
tunnel syndrome ("CTS").  The Board notes that the RO has 
based its denial of this claim for service connection on the 
absence of evidence of the current manifestation of the 
claimed condition.  However and, unfortunately, the Board 
also notes that the reports of the VA examinations that were 
conducted in connection with the claims hereby on appeal in 
March 1994, January 1996 and June 1998, all reveal general 
medical examinations that were evidently not intended to 
determine whether the CTS that was diagnosed shortly before 
discharge, or any other neurological disability of the upper 
extremities, for that matter, is currently manifested.  An 
examination by a VA specialist in neurology is thus needed to 
clarify these questions.

Fourth Issue
Entitlement to service connection for gastroesophageal reflux 
disease:

Here again the Board sees fit to underline the need to verify 
the exact dates of the veteran's period, or periods, of 
active service, as the earliest assessments of 
gastroesophageal reflux disease in the record are contained 
in the aforementioned medical records of January and February 
1994, which may or may not be records produced during 
service.

Additionally, it is noted that, again, the VA medical 
examinations that were conducted in 1994, 1996 and 1998 
appear not to have been geared towards obtaining specific, 
objective data, in this case confirming or negating the 
presence of the gastroesophageal reflux disease that was 
diagnosed, as noted above, in January and February 1994.  The 
veteran's allegations of not having complained of every 
single condition that he claimed in his original application 
for VA benefits are understandable, as it is noted that he 
listed in that form 11 different claimed conditions and it 
appears, from reading the report of the March 1994 VA general 
medical examination, that he indeed complained of the 
conditions that he felt were "[m]ore important to him" at 
that time.  The fact that he did not specifically complain of 
gastrointestinal problems does not necessarily mean that the 
gastroesophageal reflux disease is not manifested, especially 
in view of the fact that it was diagnosed as recent as in 
February 1994.  An examination by a VA specialist in 
gastroenterology is thus needed to clarify these questions.

Finally, with regard to the aforementioned representative's 
argument to the effect that the veteran is a Persian Gulf War 
veteran and that, consequently, the appealed claims for 
service connection should also be evaluated under the 
provisions of 38 C.F.R. § 3.317 (1998), the Board notes that 
the RO's verification of the veteran's periods of active 
military service should include verification of whether the 
veteran is, in fact, as claimed by his representative, a Gulf 
War veteran.  If he is, the appealed claims for service 
connection should also be evaluated under the provisions of 
§ 3.317 and the additional development set forth below should 
be undertaken.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary. Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed claims are REMANDED for the following:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA examination without good 
cause might include the denial of his 
claims for VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should then verify the 
veteran's period, or periods of active 
military service, including whether the 
veteran is, in fact, a Persian Gulf War 
veteran, and should, of course, associate 
with the claims folder the evidence 
reflecting this verification.

3.  The veteran should be scheduled for a 
VA medical examination by a specialist in 
diseases of the hemic and lymphatic 
systems.  The claims folder, which should 
already include at least a copy of this 
remand, should be made available to the 
examiner prior to the examination.  If 
the veteran fails to report for this 
medical examination without good cause, 
the RO should indicate so, in a 
memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the 1994 medical records 
revealing assessments of sickle cell 
trait, the reports of the VA medical 
examinations that were conducted in March 
1994, January 1996 and June 1998, the 
last of which reveals diagnoses of sickle 
cell trait, by history, and mild anemia 
of the hypochromic and microcytic types, 
and a copy of this remand.

The examiner should then be asked to 
request, and interpret for the record, 
any studies or tests deemed necessary, 
conduct a thorough examination of the 
veteran's hemic and lymphatic systems and 
thereafter submit a report of medical 
examination that should include, at 
least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
a diagnosis of sickle cell trait has 
been confirmed; if it has, his or 
her opinion as to whether the 
diagnosed condition represents an 
actual chronic disability or not; 
and, irrespective of whether the 
diagnosed sickle cell trait is a 
chronic disability or not, his or 
her opinion as to its etiology, 
i.e., whether this is an acquired, 
or merely an hereditary, medical 
condition.

C.  His or her opinion as to what 
other disabilities, of the hemic and 
lymphatic system are currently 
manifested.

D.  For each additional disability 
of the hemic and lymphatic system 
found to be currently manifested 
(such as, for example, the anemia 
that was diagnosed by VA in June 
1998, if found to be manifested at 
this time, of course), his or her 
opinion as to its most likely 
etiology, including an answer to the 
question of whether it is as likely 
as not that that disability is 
causally related to service.  If, in 
the examiner's opinion, either one 
of the diagnosed disabilities is 
hereditary, or congenital, rather 
than inservice-acquired, he or she 
should state so in the report of the 
examination. 

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

4.  The veteran should also be scheduled 
for a VA medical examination by a 
neurologist.  The claims folder, which 
should already include at least a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
Again, if the veteran fails to report for 
this medical examination without good 
cause, the RO should indicate so, in a 
memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the service medical records 
revealing several complaints of bilateral 
hand and wrist pain and numbness and the 
September 1993 diagnosis of bilateral 
carpal tunnel syndrome, as well as the 
reports of the VA medical examinations 
that were conducted in March 1994, 
January 1996 and June 1998, and a copy of 
this remand.

The examiner should then be asked to 
request, and interpret for the record, 
any studies or tests deemed necessary, 
conduct a thorough neurological 
examination of the veteran's upper 
extremities and thereafter submit a 
report of medical examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to what 
neurological disability, or 
disabilities, of the upper 
extremities are currently 
manifested.

C.  For each neurological disability 
of the upper extremities found to be 
currently manifested, his or her 
opinion as to its most likely 
etiology, including an answer to the 
question of whether it is as likely 
as not that that disability is 
causally related to service or to 
the inservice diagnosis of carpal 
tunnel syndrome.

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

5.  The veteran should also be scheduled 
for a VA medical examination by a 
gastroenterologist.  The claims folder, 
which should already include at least a 
copy of this remand, should be made 
available to the examiner prior to the 
examination and, again, if the veteran 
fails to report for the VA medical 
examination without good cause, the RO 
should indicate so, in a memorandum to 
the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the medical records that 
reveal January and February 1994 
diagnoses of gastroesophageal reflux 
disease, the reports of the three VA 
medical examinations referred to above, 
and a copy of this remand.

The examiner should then be asked to 
request, and interpret for the record, 
any studies or tests deemed necessary, 
conduct a thorough medical examination 
and thereafter submit a report of medical 
examination that should include, at 
least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
gastrointestinal chronic disability 
such as gastroesophageal reflux 
disease.

C.  If, in his opinion, the veteran 
indeed suffers from a chronic 
disability such as gastroesophageal 
reflux disease, the examiner's 
opinion as to its most likely 
etiology, including an answer to the 
question of whether it is as likely 
as not that that disability is 
causally related to service.

Again, the examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

6.  If the RO has determined that the 
veteran is a Gulf War veteran, it should 
schedule the veteran for a Gulf War 
medical examination by the appropriate VA 
physician, but only once the above three 
medical examinations have already been 
conducted and their reports are in the 
record.  The claims folder should be made 
available to this examiner prior to the 
examination and, again, if the veteran 
fails to report for this medical 
examination without good cause, the RO 
should indicate so, in a memorandum to 
the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the service medical records 
and the reports of the VA medical 
examinations that were conducted in March 
1994, January 1996 and June 1998, and 
those conducted more recently, pursuant 
to this remand, as noted above.

The examiner should then be asked to 
request, and interpret for the record, 
any studies or tests deemed necessary, 
conduct a thorough medical examination of 
the veteran and thereafter submit a 
report of medical examination that should 
include a statement as to whether he or 
she reviewed the claims folder prior to 
the examination.  It should also include 
the examiner's opinion as to whether the 
veteran exhibits objective indications of 
a chronic disability that cannot be 
attributed to any known clinical 
diagnosis and that results from an 
illness, or a combination or illnesses, 
and is manifested by one or more of the 
following signs or symptoms:

A.  Fatigue.

B.  Signs or symptoms involving the 
skin.

C.  Headache.

D.  Muscle pain.

E.  Joint pain.

F.  Neurologic signs or symptoms.

G.  Neuropsychological signs or 
symptoms.

H.  Signs or symptoms involving the 
upper or lower respiratory system.

I.  Sleep disturbances.

J.  Gastrointestinal signs or 
symptoms.

K.  Cardiovascular signs or 
symptoms.

L.  Abnormal weight loss.

The examiner should also be advised of 
the contents of 38 C.F.R. § 3.317 (1998), 
including its definitions of "objective 
indications of chronic disability," and 
should be asked to thoroughly discuss and 
explain the rationale for all of his or 
her conclusions and opinions in a clear 
and legible manner in the examination 
report.

7.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

8.  After the above development has been 
accomplished, the RO should re-adjudicate 
all the issues on appeal, especially with 
regard to the additional evidence that 
was obtained.  If it has been confirmed 
that the veteran is, as claimed by his 
representative, a Persian Gulf War 
veteran, the RO should also review the 
appealed claims for service connection 
under the provisions of 38 C.F.R. § 3.317 
(1998).

If, upon re-adjudication of the appealed issues, either one 
of the benefits sought on appeal remains denied, a 
Supplemental Statement of the Case should be provided to the 
veteran and his representative, with an appropriate period to 
respond, and the claims folder should thereafter be returned 
to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The RO hereby is also requested to afford expeditious 
treatment to the claims hereby being remanded, as the law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 1991) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


